Title: To James Madison from Samuel Harrison, 23 November 1812
From: Harrison, Samuel
To: Madison, James


Dear SirChittenden Vt. Nov 23th. [sic] 1812.
On the 30th. of last Month I addressed your Excellency, again, on the Subject of War.
And I must exclaim, “My Bowels, my bowels! I am pained at my very heart, my heart maketh a noise in me. I cannot hold my Peace, because thou hast heard O my Soul, the sound of the Trumpet, the Alarm of War.”
When I view the desolation and destruction of War, when I behold the Multitudes of Blessings sacrificed to the Moloch of Inconsideration, and inexperience, I must lament, I cannot help but proclaim to your Excellency, “Destruction upon Destruction is cried, for the whole land is spoiled, suddenly are my Tents spoiled, and My Curtains as in a Moment.”

I told your Excellency that my name Sake’s, Genl Harrison’s appeal, to the Patriotism, of the Ladies of Ohio, to supply his southern Brethren, with Lindsey Roundabouts, looked more like Knight Errantry, than an [“]Economical, well digested System”; &c. The Event has proved it—Genl. Tupper has confirmed it and he verifies an important consideration, I communicated to your Excellency, on the 11th. of May. He writes thus to General Harrison. “Thus Sir has terminated an Expidition at one time capable,” &c. “The man whose courage and Patriotism expires when his Rations are reduced, ought never to place himself between his Country, and its enemies.”
The Arrangements of the Whole Campaign, indicate inexperience, or Blindfold Ignorance. But I will not exclaim! I will relate an Anecdote directly to the Point.
A Gentleman in a Sea Port took a Great fancy to a Particular breed of Dogs, whose docility was remarkable, he procured a Puppy, and brought it home; and called his Servant. John, take particular care of this Puppy, feed him well, and as soon as he is capable, teach him all that is Possible for a Dog to learn. A few days elapsed, the Servant was called, and interrogated. Well, John, how does your charge come on? Very well, Sir, he grows finely; he is very fat. After seven, or eight days more he was, again, Interrogated. And John made the same reply, that he grew finely, but was yet Blind, and feared he would remain so, as the time for the Canine species, to Open their Eyes, was nine Days; and more than double, that time had expired; Well, keep him Nine days longer, and if he does not open his Eyes, in that time, You may kill him. The Nine days expire, the Puppy does not open his Eyes; John takes a Cord fastens a large Stone to one End, the other he fastens round the neck of the puppy; and launches him into the Water. His Master again calls John, to enquire about the Puppy: John relates the circumstances, that he had Obeyed his Orders, the Puppy remained blind, until his last Agonies; And just when drowning, and when alas! too late! he opened his Eyes.
I will not apply this Anecdote, the Application is obvious. I hope your Excellency and all the Advocates of War may be enabled to discover the true Interests of the United States; before the Cord is fastned, and the Nation precipitated, into remediless Ruins for then, it will be too late to open your Eyes. I remain with Respect and Esteem Your most Obedient Servant.
Saml. Harrison
